701 S.E.2d 244 (2010)
STATE of North Carolina
v.
Lloyd John LANCASTER.
No. 242P10.
Supreme Court of North Carolina.
August 26, 2010.
Lloyd John Lancaster, pro se.
Catherine F. Jordan, Assistant Attorney General, for State of North Carolina.

ORDER
Upon consideration of the petition filed by Defendant on the 7th of June 2010 in this matter for a writ of certiorari to review the *245 order of the Superior Court, Carteret County, the following order was entered and is hereby certified to the Superior Court of that County:
"Dismissed by order of the Court in conference, this the 26th of August 2010."